[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 474 
December 9, 1940. The opinion of the Court was delivered by
The facts which gave rise to this controversy are well stated in the order and judgment of the trial Judge which will be reported.
After careful consideration of appellant's exceptions and the briefs and arguments of counsel this Court is satisfied with the disposition of the issues made below, and the judgment is affirmed.
MR. CHIEF JUSTICE BONHAM and MESSRS. JUSTICES CARTER, BAKER and FISHBURNE concur. *Page 486